Exhibit 99.1 Jamba, Inc. Announces Receipt of Expected Letter from Nasdaq FRISCO, Texas— August 18, 2017—Jamba, Inc. (Nasdaq:JMBA) (“Jamba” or the “Company”) today announced that as expected, on August 15, 2017 it received a standard notification letter from Nasdaq stating that because the Company has not yet filed its Form 10-Q for the period ended July 4, 2017 (“Second Quarter Form 10-Q”) in addition to its Form 10-K for the year ended January 3, 2017 (the “Form 10-K”) and its Form 10-Q for the period ended April 4, 2017 (together with the Second Quarter Form 10-Q, the “Form 10-Qs”), the Company is not in compliance with Nasdaq Listing Rule 5250(c)(1), which requires timely filing of periodic reports with the Securities and Exchange Commission. As described in the letter, the Company has until August 30, 2017 to submit to Nasdaq an update to its original plan to regain compliance with the Nasdaq Listing Rules. Previously, Nasdaq granted the Company an extension until September 18, 2017 to file all delinquent periodic reports, including its Form 10-K for the year ended January 3, 2017, and Form 10-Q for the period ended April 3, 2017.
